IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


JUNIUS P. LEISURE, II,                  :   No. 17 MAP 2019
                                        :
                     Appellant          :   Appeal from the Order of the
                                        :   Commonwealth Court at No. 417 M.D.
                                        :   2018 dated December 6, 2018.
               v.                       :
                                        :
                                        :
DEPARTMENT OF CORRECTIONS OF            :
PENNSYLVANIA AND CLERK OF THE           :
COURTS OF LANCASTER COUNTY,             :
PENNSYLVANIA,                           :
                                        :
                     Appellees          :


                                   ORDER


PER CURIAM                                       DECIDED: August 20, 2019
     AND NOW, this 20th day of August, 2019, the order of the Commonwealth Court

is AFFIRMED.